TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00299-CR
NO. 03-05-00300-CR
NO. 03-05-00301-CR
NO. 03-05-00302-CR
NO. 03-05-00303-CR
NO. 03-05-00304-CR
NO. 03-05-00305-CR
NO. 03-05-00306-CR
NO. 03-05-00307-CR




Dustin McManus, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NOS. 3032130, 3032131, 3032132, 3032133, 3032134, 3032135, 3032136, 3032137 & 2034490
HONORABLE BOB PERKINS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
In each of these causes, Dustin McManus seeks to appeal from a judgment of
conviction for aggravated assault.  The sentences were imposed on November 9, 2004.  There was
a timely motion for new trial.  The deadline for perfecting appeal was therefore February 7, 2005. 
Tex. R. App. P. 26.2(a)(2).  The notices of appeal were filed on May 24, 2005.  Under the
circumstances, we lack jurisdiction to dispose of the purported appeals in any manner other than by
dismissing them for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.
1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
The appeals are dismissed.
 
 
                                                __________________________________________
                                                Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed for Want of Jurisdiction
Filed:   June 14, 2005
Do Not Publish